Conviction of knowingly receiving stolen goods was authorized by evidence.
                          DECIDED MAY 7, 1942.
The defendant was convicted of the offense of knowingly receiving stolen goods. The testimony of the thief, who *Page 327 
had previously been convicted and sentenced for stealing the goods, was sufficient to authorize the judge, without the intervention of a jury, to find that the defendant bought and received some of the stolen goods from the thief, with the knowledge that he had stolen them. "The actual thief, relatively to the receiver of stolen goods, is an independent criminal, and although he may commit the larceny by which he possesses himself of stolen goods, he does not and can not participate with the receiver of such goods in the special offense committed by the latter in receiving such goods knowing them to be stolen, and upon the uncorroborated testimony of the former the latter may be convicted." Springer v. State, 102 Ga. 447 (2) (30 S.E. 971). The evidence connecting the defendant with the offense charged was not wholly circumstantial, and therefore the law of circumstantial evidence was not involved, there having been no request to charge that law. The overruling of the motion for new trial, containing the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.